DETAILED ACTION
This is a non-final office action on the merits. The U.S. Patent and Trademark Office (the Office) has received claims 1–25 in application number 15/102,455.
Claims 1–11, 13, 16, and 23 were previously cancelled.
Claims 12, 15, and 22 are currently amended.
Claims 12, 14, 15, 17–22, 24, and 25 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. applicant is advised of the obligation under 37 C.F.R. 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claim Objections
	Claims 22 and 25 are objected to because of the following informality: independent Claim 22 recites “determine, drawn simulation mission from the learning database corresponding to an iteration of the simulating…” instead of -- determine, for each drawn simulation mission from 

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	Claims 12, 14, 15, 17–22, 24, and 25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 12, 14–22, 24, and 25. As discussed in MPEP § 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as 2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP § 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP § 2106.05(f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). Revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, a conclusion under revised Step 2A that an additional element was insignificant extra-solution activity should be reevaluated in Step 2B to determine if the element(s) are well-understood, routine, and conventional in the relevant field as discussed in MPEP § 2106.05(d).5
In the present application, claims 12, 14, 15, 17–20, and 24 are directed to a process (i.e., method) and claims 21–22 and 25 are directed to a machine (i.e., “tool” or system). Thus, the eligibility analysis proceeds to Step 2A.1. 
The limitations of independent claim 22, which is representative of independent claim 12, have been denoted with letters by the Examiner for easy reference. The limitations of claim 22 that define an abstract idea are identified in bold
A system for forecasting maintenance operations to be applied to an aircraft engine comprising a plurality of components monitored by damage counters, each damage counter being limited by a corresponding damage ceiling, said system comprising circuity configured to:
simulate consumption of said damage counters by iteratively drawing a series of simulation missions from a learning database containing experience missions; 
determine, [for each] drawn simulation mission from the learning database corresponding to an iteration of the simulating, a cumulated consumption of each of said damage counters for each iteration until at least one damage counter related to a current simulation mission reaches the damage ceiling associated with said damage counter; and
associate the accumulated consumption of at least one of the damage counters of the current simulation mission with a maintenance indicator representative of one or more maintenance operations directed to the at least one damage counter that reached the predetermined value in the current simulation
performing the simulating, the determining, and the associating a plurality of times and calculating an average of the accumulated consumption of each of the damage counters associated with each maintenance indicator; 
for each of different maintenance strategies based on the average accumulated consumption of each of the damage counters associated with each maintenance indicator, determining cost and availability indicators and determining a compromise indicator as a function of said cost and availability indicators; and 
comparing compromise indicators for the different maintenance strategies to select an optimum maintenance strategy.
Claim 22 recites a maintenance forecasting process (A) performed by simulating and tracking the use of a machine’s components (B) to determine when a component’s use reaches a damage ceiling (C) and use the simulated damage ceilings to apply a maintenance strategy for the machine (D) by applying a series of different maintenance strategies based on cost and 
Forecasting of maintenance operations on an aircraft engine is determined as a function of the estimated damage or wear of the different elements of the engine.
However, the use of an aircraft engine under conditions that can vary from one flight mission to another, for example as in the case of a warplane, makes it impossible to forecast damage to the engine directly. In this case, the estimate is based on damage counters calculated for each mission from records of flight parameters.
(App. Spec. p. 1:7–13). This describes the “forecasting” process as a function (i.e., a mathematical relationship between variables) and damage counters “calculated” for each mission simulation. The concept of “calculating” the consumption of sensors or damage counters is also found at p. 2:22–27; p. 8:25–30; and p. 9:18–24. There is also a description (consistent with dependent claim 16) that repeated simulation of consumption damage to 
. . . the repetition of steps in Fig. 2 a large number of times provides a means of precisely estimating average values of maintenance indicators and also drawing statistical information from these values, for example using the Monte Carlo method.
(App. Spec. p. 9:21–24). Accordingly, when claim 22 is read in light of the specification, it is reasonably construed as reciting performing mathematical calculations to simulate machine use and to optimize a maintenance strategy. Therefore, claim 22, and similar claim 12 are recite a judicial exception in the form of an abstract idea and the analysis proceeds to Step 2A.2.
The judicial exception is not integrated into a practical application. Again using claim 22 as exemplary, the additional elements or combination of elements other than the abstract idea include a “system” comprising “circuitry configured to” simulate, determine, and apply. The additional elements of claim 22 are interpreted to be a programmed computer or “circuitry,” recited at a high level of generality, and programmed to perform the “simulate,” “determine,” and “apply” steps of the abstract idea, which are also recited in claim 12. Applicant’s specification describes the “computer system 3”:
Advantageously, the forecasting system 1 ls installed in a ground station and comprises a computer system 3 usually comprising input means 5, processing means 7, storage means 9 and output means 11. It will be noted that the storage means 9 may include a computer program comprising code instructions adapted to implementation of the forecasting method according to the invention. This computer 10 program may be run by processing means 7 related to the storage means 9 and input means 5 and output means 11.
(App. Spec. p. 6:5–11). Based on the generality of the description of the computer in applicant’s specification, the claim is found to recite no more than a generic computer. Thus, the claim directed to an abstract idea and the analysis proceeds to Step 2B.
The additional elements, both individually and as an ordered combination, do not amount to significantly more than the judicial exception. As discussed under Step 2A.2, the additional element(s) amount to no more than instructions to apply the judicial exception on a generic computer in a way that does not meaningfully link the computer to the functions of the abstract idea. The same analysis applies here, and reconsideration does not change the outcome. The claims lack an inventive concept. Therefore, claims 12 and 22 are not patent eligible. 
Dependent claim 14 further recites a step of estimating the cumulative consumption and grouping maintenance operations accordingly. The “estimating” step is directed to the same abstract idea as discussed with respect to claim 12. The “grouping” step arguably is also directed to the same abstract idea as claim 12 because it further narrows the “applying a maintenance strategy” limitation of claim 12, where that would have already implied some grouping of maintenance operations. Alternatively, the step of “grouping” the operations is comparable to concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2), Part III) such Versata). As such, claim 14 also recites an abstract idea, and there are no additional elements for consideration under Step 2A.2 or Step 2B beyond those discussed in the independent claim. Therefore, claim 14 is also ineligible.
Dependent claim 15 recites a “comparing” step analyzed in a manner similar to the “estimating” step of claim 14, and a “grouping” step analyzed in a manner similar to the “grouping” step of claim 14. Thus, for reasons similar to claim 14, claim 15 also recites an abstract idea and there are no additional elements for consideration under Step 2A.2 or Step 2B beyond those discussed in the independent claim. Therefore, claim 15 is also ineligible.
Dependent claims 17–18 and 20 further recite what information is included in the learning database, and updating that information. First, as discussed by the Federal Circuit in Electric Power Group, the source or character of information does not by itself differentiate an abstract idea from an ordinary mental process. Here, the information tends to characterize the field of use of the invention rather than add something significant or meaningful to the abstract idea of performing mathematical calculations. The further step of “updating” the database is tangential to the claimed invention and is therefore insignificant extra-solution activity as discussed in MPEP 2106.05(g), and further is similar to “storing or retrieving information in memory,” which when performed by a generic computer as is implied here, has been found to be well-understood, routine, and conventional functionality (see MPEP § 2106.05(d)(II), citing Versata and OIP Techs.). When considered as an ordered combination with claim 12, updating stored data merely appends a conventional function of a generic computer onto the claimed 
Dependent claim 19 further recites that the simulation missions of claim 12 are drawn at random from a subset of missions used to simulate the use of the machine. Random sampling of data is a characteristic of statistical analyses and is directed to the same abstract idea as discussed with respect to claim 12. There are no additional elements for consideration under Step 2A.2 or Step 2B beyond those discussed in the independent claim. Therefore, claim 19 is also ineligible.
Dependent claim 21 is directed to a “maintenance forecasting tool” that amounts to a generic computer for the reasons discussed in Claim Interpretation above. That generic computer in claim 21 is expressly recited as “applying the method according to claim 12,” which as discussed above is directed to an abstract idea. Accordingly, like claims 12 and 22, claim 21 is merely a recitation of the abstract idea with instructions to “apply it” using a generic computer, which as discussed in MPEP §§2106.05(b) and (f) is not significant or meaningful.
Dependent claims 24 and 25 further recite “wherein the availability indicator is calculated as an actual operating time divided by a sum of actual operating times and an operating time that could have been consumed over a time period during which a module of the aircraft engine is in maintenance.” This further characterizes the abstract mathematical calculation or mental process recited in Claims 12 and 22 and does not eliminate the abstract idea or recite any additional elements for consideration under Step 2A.2 or Step 2B beyond those discussed above. Therefore, claims 24 and 25 are ineligible. 


Claim Rejections - 35 U.S.C. § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. applicant is advised of the obligation under 37 C.F.R. 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 15, 17, 19–22, 24, and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over WINGENTER ‘268 (U.S. Patent Application Publication 2008/0172268) in view of GHELAM (U.S. Patent Application Publication 2012/0179326).

Regarding claim 12. Wingenter ‘268 — which like the present invention is directed to planning maintenance operations on mechanical systems such as aircraft engines — teaches:
12. A method of forecasting maintenance operations to be applied to an aircraft engine comprising a plurality of components monitored by damage counters, each damage counter being limited by a corresponding damage ceiling, the method comprising: [a method for enhancing cost performance of a mechanical system, such as an aircraft engine. The mechanical
system may be inspected and a primary work scope determined. The primary work scope generally includes a set of tasks associated with maintenance of the mechanical system or a set of modules designated for overhaul, repair or replacement. The primary work scope is entered into a computational system. The computational system determines an enhanced work scope 
simulating consumption of said damage counters by iteratively drawing a series of simulation missions from a learning database; [The work scope module 114 may include computational components 120, such as a simulation tool 122, a predictor tool 124, a work scope tool 126, and a work scope evaluation module 128, which can be executed by the processor 102 to estimate one or more work scopes. For example, the simulation tool 122 may be utilized to perform Monte Carlo simulations and other types of statistical simulations of a mechanical system according to the reliability models including life-limited parts 110 to simulate an operating life of the mechanical system. (Wingenter ‘268, 0041); The storage device 104 is configured to store data and processor-executable instructions, such as reliability models including life-limited parts 110, cost models 112, a work scope module 114, mechanical system data 116, and inventory data 118. Each of the reliability models including life-limited parts 110 may include historical data related to failure of a particular part, a component or a module of the mechanical system, as well as manufacturer test data relating to reliability of various components over time. The cost models 112 may include data related to the costs associated with various replacement parts, service-related costs, costs associated with a system being out 
NOTE: A person having ordinary skill in the art would have understood that the Monte Carlo simulations taught by Wingenter ‘268 read on the broadest reasonable interpretation of “iteratively drawing a series of” simulations, as discussed in Wingenter 0082, and consistent with applicant’s specification at p. 9:21–24 (e.g., “. . .the repetition of steps in Fig. 2 a large number of times provides a means of precisely estimating average values of maintenance indicators and also drawing statistical information from these values, for example using the Monte Carlo method.”).
NOTE: The storage device 104 taught by Wingenter provides data to Wingenter’s simulation missions and reads on the broadest reasonable interpretation of “learning database” as claimed, consistent with applicant’s specification, page 4, lines 1–8 (e.g., “The learning database includes: - a set of experience missions and consumption of potential sensors associated with each of said experience missions, and - a predetermined maintenance plan comprising damage ceilings associated with potential sensors and corresponding maintenance actions. Advantageously, the learning database also includes mission indicators including a severity indicator for each mission, a flight duration indicator for each mission, and a mission type indicator.”).
determining, for each drawn simulation mission from the learning database corresponding to an iteration of the simulating, an accumulated consumption of each of said damage counters, until at least one damage counter related to a current simulation mission reaches a predetermined value limited by the damage ceiling associated with said damage counter; and [the work scope module 114 may determine from the mechanical system data 116 that a life-limited component is approaching its specified life-limit and add a task related to maintenance of the life-limited component to the primary work scope for each work scope of the set of work scopes. In a particular example, the pre-determined life-cycle limit may be defined by a manufacturer of the life-limited part or may be specified by a regulatory agency. 
associating the accumulated consumption of the damage counters of the current simulation mission with a maintenance indicator representative of one or more maintenance operations directed to the at least one damage counter that reached the predetermined value in the current simulation mission [the reliability model includes an estimated operational time related to the mechanical system and the end of life indicator may define a reliability limit of the mechanical system. In another particular embodiment, operational data, including failure and non-failure data associated with the plurality of components, is accessed. A suspension representation of the mechanical system is generated in response to accessing the operational data. The suspension representation includes a representation of components of the mechanical system that have yet to fail as well as scheduled maintenance events, such as maintenance related to life-limited parts. In a particular embodiment, simulations of the mechanical system may be performed using the reliability model to produce simulation results and the simulation results may be compared against historical data to validate the reliability model. (Wingenter ‘268, 0084)]
performing the simulating, the determining, and the associating a plurality of times and calculating an average of the accumulated consumption of each of the damage counters associated with each maintenance indicator [the operating time of the mechanical system (i.e., the set of consumption values) is estimated based on the reliability model according to the by repeating the selection and the generation iteratively to produce the set of work scopes related to possible combinations of the primary work scope and additional tasks (Wingenter ‘268, 0082); FIG. 17 is a graphical representation of a particular illustrative embodiment of a cost-based output 1700 with each dot (generally indicated at 1702 and 1704) representing a cost per hour relative to a mean time to failure associated with a particular work scope (i.e., an average of consumption values associated with each maintenance indicator prior to failure). (Wingenter ‘268, 0102)]
for each of different maintenance strategies based on the average accumulated consumption of each of the damage counters associated with each maintenance indicator, determining cost and availability indicators and determining a compromise indicator as a function of said cost and availability indicators; and comparing compromise indicators for the different strategies to select an optimum maintenance strategy. [In general, each point on the cost-based output (chart) 1700 represents a specific work scope decision. Each particular work scope decision includes an estimated cost per flying hour for the particular engine if the particular individual maintenance tasks of that work scope are performed. In this particular 13/23). In general, there may be 213 possible maintenance tasks and three primary failure points among 13 modules of the system. In the cost-based output 1700, the two major clusters shown at 1706 and 1708 are typical for high time engines. The cluster 1706 represents those work scope options that do not call for overhaul of the compressor and the cluster 1708 on the right represents those work scope options that do. The two minor clusters 1710 and 1712 on the lower right represent work scope options that do and do not call for overhaul of the HPT rotor. The work scope represented by a dot 1714 represents a desired work scope (which may sometimes be referred to as an “optimal” work scope), which provides a lowest cost per hour for a highest number of hours (i.e., highest MTTR (mean time to repair) value) relative to the other possible work scopes (i.e., determining cost and availability indicators associated with an optimum maintenance strategy). Accordingly, the work scope at 1714 may be selected to perform maintenance on the particular engine. (Wingenter ‘268, 0103)]
However, Wingenter ‘268 does not expressly disclose all of the features cited above in a single embodiment.
Nonetheless, the Examiner asserts that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to incorporate the features of Wingenter ‘268 from separately disclosed embodiments into a single method or system for at least two reasons. First, the invention of Wingenter ‘268 is described as a computer-implemented method, and the “embodiments” of Wingenter ‘268 are not structurally distinct embodiments, but rather merely descriptions of different possible variations or features of a single system or method. Second, and to support the first reason, 
Examiner notes that if Wingenter ‘268 failed to teach that there is a determination for each drawn simulation mission from the learning database of the simulating an accumulated consumption of the damage counters, which Examiner does not concede (Examiner notes Wingenter ‘268 teaches iterative modeling in ¶ 42 and Monte Carlo simulations in ¶s 17, 35, 48, and 61), such a feature is nevertheless taught in the prior art.  Ghelam, which like the present invention is directed to using modeling and simulation to predict the maintenance needs of an aircraft system, teaches such a feature (see, e.g., at least ¶s 244-249 teaching simulating the different missions for damage to different components, noting in ¶ 248 determining damage to each component to determine degradation indicators and indicators of number of cycles to failure; see also ¶s 261-278 disclosing substantially the same).  
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify the data used in the modeling and simulation of aircraft engine component consumption, as taught by Wingenter ‘268, to specifically simulate each mission and determine damage to multiple components per each mission, as taught by Ghelam. Both Wingenter ‘268 and Ghelam acknowledge the trade-off or 

Regarding claim 15. The combination of Wingenter ‘268 and Ghelam renders obvious the limitations of claim 12. Wingenter ‘268 further teaches:
15. The method according to claim 12, further comprising defining at least one of the different maintenance strategies by
comparing the accumulated consumption of the damage counters of said current simulation mission with intermediate thresholds below damage ceilings; and [In general, the life-limited part is a component of the mechanical system that includes a pre-determined life-cycle limit that defines an operating time limit for the mechanical system. For example, in the context of airplane engines, a regulatory agency, such as the Federal Aviation Administration (FAA), may specify a life limit for a particular component, requiring that the component must be replaced before the life limit of the component is exceeded. In such instances, the component must be replaced whether or not the component exhibits signs of wear (i.e., the regulatory threshold is an intermediate threshold less than the actual wear life of the component). When 
grouping maintenance operations associated with damage counters reaching said intermediate ceilings. [the work scope module 114 may determine from the mechanical system data 116 that a life-limited component is approaching its specified life-limit and add a task related to maintenance of the life-limited component to the primary work scope for each work scope of the set of work scopes. In a particular example, the pre-determined life-cycle limit may be defined by a manufacturer of the life-limited part or may be specified by a regulatory agency. (Wingenter ‘268, 0049)]

Regarding claim 17. The combination of Wingenter ‘268 and Ghelam renders obvious the limitations of claim 12.  Ghelam further teaches:
17. The method according to claim 12, wherein the learning database includes:
a set of experience missions and consumption of one or more of the damage counters associated with each of said experience missions, and [This matrix 58, obtained in the simulation step 49, serves to supply each operating cycle (i.e. consumed cycle) (i.e., experience mission) with the values of a pair (∆T, T) that correspond to the stress as measured by the sensors 122 (e.g. temperature sensors, see FIG. 1 or 2) with which it is desired to associate a unit amount of degradation (i.e., consumption of potential). These values are values of a physical parameter representative (i.e., associated with) of temperature aggression as a function of time. Depending on the implementation, the invention makes use of other and/or 
a predetermined maintenance plan comprising damage ceilings associated with each of the damage counters and corresponding maintenance actions. [This matrix 58 of damage estimates is associated with a piece of equipment 3 by specifying a number “Nf’ that corresponds to (∆T, T) and (Nfi.Di=l), which corresponds to the value for total degradation in a failure state, i.e. reaching a complete breakdown (i.e., damage ceilings associated with potential sensors and corresponding maintenance operations). This value is “estimated”, i.e. is supplied by a manufacturer of the equipment 3 and/or imposed by standardization, for example. The list of Nfs arranged in the form of an N                        
                            ×
                        
                    N matrix is previously loaded into a microcontroller 23 (e.g. within a sentinel device 24, cf. FIG.11), that is incorporated together with said sensors 122 functionally associated with the equipment 3 being monitored. (Ghelam 0156)]

Regarding claim 19. The combination of Wingenter ‘268 and Ghelam renders obvious the limitations of claim 17. Wingenter ‘268 further teaches:
19. The method according to claim 12, wherein said series of simulation missions is drawn at random from a subset of the set of experience missions. [The work scope module 114 may include computational components 120, such as a simulation tool 122, a predictor tool 124, a work scope tool 126, and a work scope evaluation module 128, which can be executed by the processor 102 to estimate one or more work scopes. For example, the simulation tool 122 may be utilized to perform Monte Carlo simulations (i.e., simulations drawing at random 

Regarding claim 20. The combination of Wingenter ‘268 and Ghelam renders obvious the limitations of claim 12. Wingenter ‘268 further teaches:
20. The method according to claim 12, further comprising updating the learning database. [The failure data of parts of a mechanical system is collected and stored in the data storage 904. An analysis engine 906 accesses the data storage 904 to retrieve the collected failure data 902 and to produce a failure model for each component of the mechanical system based on the available failure data 902. . . . The predictor tool 916 may apply such reliability models to work scopes (i.e., update the work scopes in the learning database/storage 904) related to maintenance of a given mechanical system to generated estimates of the operating time and maintenance costs of the given mechanical system. (Wingenter ‘268, 0073–74; as shown in Fig. 1, the storage device 104 (analogous to data storage 904 and the learning database) comprises the work scope module 114, where the above portion of Wingenter describes updating the work scope models as shown in Figure 10 and described at 0075 et. seq.)] 

Regarding claim 21. The combination of Wingenter ‘268 and Ghelam renders obvious the limitations of claim 12. Wingenter ‘268 further teaches:
21. A maintenance forecasting computer system for application to a fleet of aircraft engines by applying the method according to claim 12. [FIG. 14 is a diagram of a particular illustrative embodiment of a user interface for one embodiment of a work scope software application (i.e., tool). FIG. 15 is a diagram of another particular illustrative embodiment of a user interface of the work scope software application (i.e., tool); (Wingenter ‘268, 0024–25)]
Wingenter ‘268 also states it was known that “[f]or the airline industry and for militaries, costs associated with maintenance and repair of a fleet of aircraft are high.” (Wingenter ‘268, 0003).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify the work scope software application that simulates wear on mechanical components, as taught by Wingtenter ‘268, by applying the method and system to a fleet of aircraft engines, as also taught by Wingenter ‘268, because any cost savings or revenue increase due to maintenance efficiencies that can be achieved for a single aircraft would have been multiplied when applied to a fleet of aircraft, providing a particular advantage where “costs associated with maintenance and repair of a fleet of aircraft are high,” as discussed by Wingenter ‘268 above.

Regarding claim 22.  This claim is essentially identical to Claim 21 in that it recites the method of Claim 12 performed on a computer system.  Thus, the rejection of Claims 1 and 21 are incorporated herein, relying on an obviousness-type rejection using teachings of Wingenter ‘268 and Ghelam to render obvious this rejection.  

Regarding claims 24 and 25. The combination of Wingenter ‘268 and Ghelam renders obvious the limitations of claims 12 and 22. Wingenter ‘268 further teaches:
24/25. The method according to claim 12/the system according to claim 22, wherein the availability indicators are calculated as an actual operating time divided by a sum of the actual operating time and an operating time that could have been consumed over a time period during which a module of the aircraft engine is in maintenance.
[see Wingenter ‘268, 0098 teaching calculating the cost per engine flying hour versus time on the wing; see also 0105 and 0113]

Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over WINGENTER ‘268 in view of GHELAM, as applied to claim 12 above, in view of JACKSON (U.S. Patent Application Publication 2012/0166249).

Regarding claim 14. The combination of Wingenter ‘268 and Ghelam renders obvious the limitations of claim 12. Wingenter ‘268 further teaches:
14. The method according to claim 12, further comprising defining at least one of the different maintenance strategies by:
estimating the accumulated consumption of each damage counter up to a determined number of [. . .]; and [FIG. 16 is a diagram of a particular illustrative embodiment of a table 1600 illustrating results of a cost driven work scope optimization. The table 1600 includes an estimated time on wing (ETOW) 1602, a cost per estimated flight hour (EFH) 1604, and a list of possible individual actions 1606. Each item in the list of possible individual actions 1606 has an 
grouping maintenance operations associated with damage counters reaching their damage ceilings. [The associated time-in 1608 can represent an estimated number of hours until the part is expected to require maintenance (i.e., damage counters reaching their damage ceilings). Certain actions, such as a maintenance operation for a Fan Rotor, generally indicated at 1614, may be selected for maintenance based on cost estimates. Such maintenance items may be identified for a Cost Driven Overhaul (CDO) as indicated at 1616 within the associated actions 1612 (i.e., grouping maintenance operations needed for a CDO based on the estimate). Such maintenance tasks may be performed on still-functioning components because of reliability or life-limited components. (Wingenter ‘268, 0100)]
Wingenter further teaches that the “[a]s used herein, the terms “lifed-component”, “life-limited part,” and “life-limited component” refer to an item that has an assigned service life, which may be expressed in terms of hours, cycles or some other usage parameter,” (Wingenter ‘268, 0009). The Examiner asserts that in the context of aircraft, one of ordinary skill in the art would have understood that “flights” is an important component usage parameter, and is implied by the term “cycles” (e.g., takeoff and landing cycles, or flights). 
However, Wingenter does not expressly disclose estimating the cumulated consumption of each damage counter up to a determined number of flights, but for purposes of compact prosecution the Examiner shows below that Jackson explains this interpretation of Wingenter ‘268.
Jackson — which like the present invention is directed to regulating the use of aircraft based on maintenance requirements determined for aircraft systems — teaches:
estimating the cumulated consumption of each damage counter up to a determined number of flights; [Data relating to the operation of each engine 12 is typically collected over the engine operational life using conventional sensors and comprises a measure of the duration of operation of the engine, such as, for example, by way of a record of the operational age, the number of operational hours or flight cycles completed. The data collected will typically also include a variety of other operational measures such as fuel consumption, operation speeds or more detailed reports of performance as are common under conventional equipment health monitoring (EHM) practices. Conventional sensors known to those skilled in the art are located on an engine or aircraft to generate readings of any or any combination of Weight on Wheels (Wo W), fuel consumption, operating time, cycle time or frequency, operational speeds (such as rotor speeds), temperatures, pressures and the like. It will be appreciated that the term ‘sensor’ as used herein covers apparatus such as clocks, timers and counting equipment, such as may be used to count accrued engine or flight cycles. (Jackson 0041); Further examples of reports in the form of graphics, charts or the like, which are output by the tool, are shown in FIGS. 6A to 6C. FIG. 6A shows a plot of the available number of spare engines over the relevant time period according to a proposed plan. FIG. 68 shows a life profile for the engines at removal. In this chart the number of engines removed at a given engine life (determined by number of flight cycles) is shown in a histogram format. In FIG. 6C the cumulative number of engine removals is plotted alongside the cumulative number of engine exchanges over the relevant time period. (Jackson 0093)]
.

Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of WINGENTER ‘268 in view of GHELAM, as applied to claim 17 above, and further in view of CARNS (U.S. Patent 4,926,362).

Regarding claim 18. The combination of Wingenter ‘268 in view of Ghelam teaches all the limitations of claim 17. Wingenter ‘268 further teaches it was known that modem mechanical systems include many complex modules that are difficult to maintain and repair. Various types of mechanical systems, including engines, process control systems, and the like, as well as small mechanical devices with many discrete components may be difficult to diagnose and repair. Such difficulties may also apply to airplane engines, and especially for jet engines, such as those on modern commercial and on military aircraft. (Wingenter ‘268, 0003). Further, to prevent such accidents, the airline industry, other organizations, and governmental agencies that 
Ghelam further teaches that then-existing maintenance practices at predefined or regular intervals might cause an aircraft to run a risk of an unpredictable interruption of a mission. Under certain circumstances, such as aircraft for lifesaving or military missions, that is sometimes unacceptable. (Ghelam 0019–20).
However, the combination of Wingenter ‘268 in view of Ghelam does not expressly disclose the limitations of claim 18. 
Nonetheless, Carns —which like the present invention is directed to modeling the maintenance and recovery needs of aircraft operating from a typical United States Air Force base — teaches:
18. The method according to claim 17, wherein the learning database also includes mission indicators including a severity indicator for each mission, a flight duration indicator for each mission, and a mission type indicator. [ABSGAM simulates (1) an air-base-attack and recovery (i.e., mission type indicator) . . . FIG. 1 is a block diagram which shows how the different areas such as aircraft supportability, maintainability, and survivability and airbase survivability come together to influence the sortie generation capabilities of an aircraft; (Carns, c2:2–27); In FIG. 1, the Airbase Sortie Generation Analysis Model (ABSGAM) is represented by the dashed block 10, which models the airbase flight operations represented by block 12. The output includes sortie rate, number of sorties and payload delivered versus time. Inputs for the model include the aircraft design and mission performance requirement (block 14) which provides input to block 15 on required takeoff and landing performance (i.e., severity mission time, required mission fuel, and the desired engagement length. (Carns, c3:57–c4:2)]
Thus, the above combination of Wingenter ‘268 in view of Ghelam shows it was known in the art to simulate or model the maintenance needs of aircraft based on the expected or predicted time to failure of components in the aircraft or an aircraft system such as an engine. The above combination acknowledges the importance of these processes in the context of lifesaving or military applications. Carns shows it was known to model aircraft maintenance operations specifically within a military scenario, such as when an Air Force base is under attack, and thereby to generate a model having inputs that suggest a severity of the mission, a duration of the mission, and a type of mission. Carns quantifies how these different parameters can impact the overall maintenance outlook and timing for an aircraft. Because both references in the above combination also apply a quantitative model of maintenance operations, a person having ordinary skill in the art would have been able to integrate the quantities taught by Carns 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify the simulation of aircraft use for maintenance prediction as taught by the above combination of Wingenter ‘268 in view of Ghelam, to incorporate certain additional parameters related to the severity, duration, and type of flight, as taught by Carns. As discussed above, this combination of Wingenter ‘268 in view of Ghelam in view of Carns is merely a combination of prior art elements according to known techniques to produce predictable results.

Response to Remarks
All pending claims were rejected under § 101 as being directed toward the judicial exception of an abstract idea without an integration into a practical application or significantly more (see Remarks pages 7-10).  Applicant argues that the rejection oversimplifies the claims 
With respect to the rejection of claims 12–22 under § 103, Applicant asserts on pages 10–12 of Applicant’s remarks that Wingenter fails to teach iterations of simulating, i.e., for each mission, or that Wingenter teaches modeling or simulating damage to multiple components on the aircraft.  These arguments are not persuasive.  Examiner continues to maintain that Wingenter teaches these features.  Wingenter teaches performing the modeling iteratively (see at least ¶s 77, 82, and 87) and that many “simulations” are performed (see ¶s 41, 72, 74, and 84).  These simulations than determine an average or mean time to removal or failure (see, e.g., ¶ 27 and 62), which is based on simulated damage to components on the aircraft.  Nevertheless, for the purpose of compact prosecution, Examiner has provided Ghelam as a secondary reference for these features.  Thus, Applicant’s arguments have been considered but are not considered persuasive or, at the very least, are moot.    

Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further 
The modularized maintenance system and method of the invention provides a feedback control system in which the efficiency of the maintenance work is monitored and recorded. The method and system adjusts the maintenance system through the modification of strategies, methods and/or equipment. (Wiegand)
Method and apparatus for estimating damage to an object, with at least a first parameter which corresponds to an operational state for the object and at least a second parameter which corresponds to a condition during the operational state being determined by at least one operation measurement, and with such measurement being carried out repeatedly. A total load that is defined by the total influence of the first and second parameters on the life of the object is then calculated. The invention also relates to a method and a system for controlling the use of the object. (Olsson)
In the case of a device and a method for monitoring the service life of an engine or of a turbine having a compressor blisk and/or a turbine blisk, momentary stresses of blisk substructures, such as the blade (1), the disk (2), and the join region (3) between the blade (1) and the disk (2), are calculated on the basis of operating parameters that are measured in the course of engine or turbine operation; and accumulated damage to the individual substructures, that was caused by the momentary stresses, is estimated. (Knodel)
A life indicator for a component of a machine is disclosed. The life indicator includes at least one sensor operably associated with the machine and configured to sense a property associated with the machine. The sensor is configured to output the sensed property as a data signal. The life indicator also includes a memory element having a first data structure that determines a damage factor for the component of the machine based at least in part on the data signal received from the at least one sensor. A processor executes the first data structure to determine the damage factor. (Suzuki)
A system and method for automatically varying the flight envelope of an aircraft based upon the material health of the aircraft and the flight environment is provided. The system includes a plurality of structural health monitoring and load sensors that determine the approximate size and the approximate location of the damage. The system performs residual strength calculations for individual aircraft components to determine the overall aircraft residual strength. The system uses Kordowony)
Methods and systems for prognostic condition assessment decision aid of a fleet of vehicles are disclosed. In one embodiment, a method includes providing a schedule of missions and maintenance of a fleet of vehicles, comprising receiving data from the fleet of vehicles for missions and maintenance activity, determining mission and maintenance requirements, processing the received data and requirements to provide an operational allocation of the fleet of vehicles, determining an alternative allocation of the operational allocation of the fleet of vehicles, the alternative allocation satisfying at least one operational objective for the fleet of vehicles, and generating a schedule for the alternative allocation of the fleet of vehicles. (Williams)
A method of health monitoring and assessment of an aircraft structure includes collecting data from a plurality of sensors located at one or more components of the aircraft. The sensors assess a physical condition of the components and are arrayed in one or more aircraft zones. The data is communicated to a health assessment module, which calculates one or more component structural condition indicators of each component. The component structural condition indicators are compiled and one or more component structural health indicators are calculated. The component structural health indicators are compiled by aircraft zone and a zone structural health indicator is calculated based on the component structural health indicators of components residing in the particular aircraft zone. An aircraft level health indicator is calculated based on the zone structural health indicators and one or more maintenance actions are recommended based on the structural condition and health indicators. (Brookhart ‘107)
A method of monitoring usage to determine accumulated component fatigue damage includes evaluating available data for calculating an accumulated component fatigue damage for a component over a pre-determined time frame. The method includes determining at least one available method for calculating the accumulated component fatigue damage based on the available data. The method includes determining the accumulated component fatigue damage for the component using the at least one available method. (Brookhart ‘778)

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan. 7, 2019). 
        2 Id. at 52.
        3 Id. at 55.
        4 Id.
        5 Id. at 56.